DETAILED ACTION

Claims 1-28 are presented for examination

Allowable Subject Matter

Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 13-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautner (US Patent Application 20140351559).
As per claim 1, Lautner teaches the claimed invention comprising: 
one or more sensors [150, fig. 1A] configured to generate sensor signals [0036, as shown in figure 1, subsystem 150 include multiple sensors such as accelerometer, barometer, and other sensor such as ambient sensor]. 
a controller [101, fig. 1B].
120, fig. 1], a machine learning engine [327, fig. 3], and one or more other processing components [130, 140, fig. 1B] [0035, as shown in figure 1B, the system include multiple components, such as processors and other component where processor 120  is viewed as low power processor].
wherein the ambient computing system [200, fig. 2] is configured to perform operations comprising:
remaining in a monitoring power state until the controller receives an interrupt indicating presence of one or more sensor signals [0039, as pointed out while the second and the third processors are in low power state, in response of detecting sensor motion, the first processor can activate the second processor].
transitioning from the monitoring power state to a processing power state upon the controller receiving the interrupt, wherein transitioning to the processing power state causes the ambient computing system to activate the low-power processing component [0039, as pointed out upon receiving sensor signal, the second processor which was in low power state can be a activated to a higher power state].
determining, by the low-power processing component using the one or more sensor signals, that the machine learning engine should perform an inference pass using the one or more sensor signals [0033, 0051, as pointed out motion activity using machine learning enable the system to perform power management by reducing power consumption].
in response, performing the inference pass by the machine learning engine using the one or more sensor signals as input to generate an output that represents one or more other processing components of the ambient computing system that should be activated to further process the one 
activating the one or more other processing components represented by the output of the machine learning engine [0079, 0083, specific component can be activated based on the learning result or processing data from the result].
processing the one or more sensor signals by the one or more other processing components represented by the output of the machine learning engine [0083, 0087, as pointed out the data can be used to activate specific processing component].

As per claim 2, Lautner teaches receiving an interrupt comprises receiving an interrupt generated by a peripheral interface in response to a sensor receiving an environmental input [0039, as pointed out one of the processor is in low power mode until a signal is received where a transition can be performed to another power mode where the interrupt is related to sensor signal received such as motion sensor].

As per claim 3, Lautner teaches the low-power processing component is a low-power CPU [0035, 0046, fig. 1, 2, low power processor and DSP].

As per claim 5, Lautner teaches the one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signals comprise a high-power DSP, a main CPU cluster, or a main machine learning engine [0039, 0051, specific processor can be activated in order to process the signal].

As per claim 6, Lautner teaches determining, by the low-power processing component, that the output of the machine learning engine represents one or more other processing components of the ambient computing system that should be activated to further process the one or more sensor signal [0051, 0053, 0057, fig. 5, as pointed out the training data represent multiple level of confidence where that information can be used to activate specific components].

As per claim 7, Lautner teaches receiving an interrupt comprises receiving an interrupt generated by a timer in response to the timer timing out [0062, expiration of a timer].

As per claim 9, Lautner teaches the plurality of processing components are communicatively coupled by a communication fabric, and wherein transitioning from the monitoring power state to the processing power state comprises activating the communication fabric [0071, fig. 2 shows modem processor where the model processor can be activated].

As per claim 13, Lautner teaches while the ambient computing system is in the monitoring power state, the ambient computing system maintains a control subsystem in an operational state and a processing subsystem in a non-operational state [0031, fig. 2, as pointed out a processor can be enable while some others are disable].

As per claim 14, Lautner teaches the machine learning engine implements a machine learning model that takes as input features of one or more sensor signals and generates an output that represents one or more other processing components of the ambient computing system that should further process the one or more sensor signals [0051, 0053, 0057, fig. 5, as pointed out 

As per claim 15, Lautner teaches transitioning from the processing power state to the monitoring power state when processing of the sensor signals by the one or more other processing components is complete [0039, as pointed out upon receiving sensor signal, the second processor which was in low power state can be a activated to a higher power state after receiving data from sensor].

As per claim 16, Lautner teaches the machine learning engine is an ambient machine learning engine, and wherein the one or more other processing components include a main machine learning engine, the ambient machine learning engine having less processing power than the main machine learning engine [0051, 0083, the other processors used data from the machine learning to make decision and the second processor is a lower power processor that can perform machine learning tasks].

As per claim 18, Lautner teaches determining that the model output of the machine learning engine matches an application-specific condition is performed by the low-power processing component [0029, as pointed out matching specific condition can provide lower power for specific application within the system].

As per claim 19, Lautner teaches determining that the particular sensor signals have a particular property comprises determining that the particular sensor signals are audio signals corresponding to human speech [0065, audio level signal received by sensor].

As per claim 20, Lautner teaches the application-specific condition is an occurrence of particular human speech, and wherein the application comprises generating a text-to-speech audio response to the particular human speech [0033, sound such as speech occurrence].

As per claim 21, Lautner teaches the machine learning engine generates the text-to-speech audio response using a trained raw audio recurrent neural network [0033, machine learning using the data].

As per claims 4 and 22-27, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 4 and 22-27 also anticipated by Lautner for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fullerton (US 20130046967) teaches proactive power management using a power management unit.
Lee (US 20170205863) teaches dynamically updating a power management policy of a processor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187